     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 1 of 16


   Mildred K. O'Linn (State Bar No. 159055)
 1 Lynn L. Carpenter (State Bar No. 310011)
   MANNING & KASS
 2 ELLROD, RAMIREZ, TRESTER LLP
   801 S. Figueroa St, 15th Floor
 3 Los Angeles, California 90017-3012
   Telephone: (213) 624-6900
 4 Facsimile: (213) 624-6999
 5 Attorneys for Defendant, SHASTA
   COUNTY (erroneously named as two
 6 separate parties; SHASTA COUNTY and
   SHASTA COUNTY SHERIFF'S
 7 DEPARTMENT)
 8
                                       UNITED STATES DISTRICT COURT
 9
           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
     CINDY WAGNER,                                                Case No. 2:20-cv-00403-JAM-DMC
12                                                                The Hon. John A. Mendez; Mag. Judge
                          Plaintiff,                              Dennis M. Cota
13
               v.
14
   SHASTA COUNTY; SHASTA                                          DISCOVERY MATTER:
15 COUNTY SHERIFF'S                                               STIPULATION AND JOINT
   DEPARTMENT; and DOES 1 through                                 REQUEST FOR PROTECTIVE
16 20, inclusive,                                                 ORDER RE CONFIDENTIAL
                                                                  DOCUMENTS
17                        Defendants.
18
19
20                                                                Trial Date:     02/07/22
21
22
23 TO THE HONORABLE COURT:
24             By and through their counsel of record in this action, plaintiff CINDY
25 WAGNER (“Plaintiff”) and defendant SHASTA COUNTY (erroneously named as
26 two separate parties SHASTA COUNTY and SHASTA COUNTY SHERIFF'S
27 DEPARTMENT) (“Defendant”) – the parties – hereby stipulate for the purpose of
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         1
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 2 of 16



 1 jointly requesting that the honorable Court enter a protective order re confidential
 2 documents in this matter [and pursuant to Fed. R. Civ. P. 5.2, 7, and 26, as well as
 3 U.S. Dist. Ct., E.D. Cal., Local Rules 141, 141.1, 143, 230 and/or 251; and any
 4 applicable Orders of the Court] – as follows:
 5
 6 1.          A. PURPOSES AND LIMITATIONS
 7             Disclosure and Discovery in this action are likely to involve production of
 8 confidential, proprietary, or private information for which special protection from
 9 public disclosure and from use for any purpose other than prosecuting this litigation
10 may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
11 to enter the following Stipulated Protective Order. The parties acknowledge that this
12 Order does not confer blanket protections on all disclosures or responses to discovery
13 and that the protection it affords from public disclosure and use extends only to the
14 limited information or items that are entitled to confidential treatment under the
15 applicable legal principles. The parties further acknowledge, as set forth in Section
16 12.3, below, that this Stipulated Protective Order does not entitle them to file
17 confidential information under seal; Eastern District Local Rules 141, 141.1, 143, and
18 251 set(s) forth the procedures that must be followed and reflects the standards that
19 will be applied when a party seeks permission from the court to file material under
20 seal.
21 B.          GOOD CAUSE STATEMENT
22             This action is likely to involve confidential peace officer personnel file
23 documents, plaintiff’s medical records, as well as personal identifying information of
24 third party witnesses (i.e. addresses, telephone numbers, etc.), for which special
25 protection from public disclosure and from use for any purpose other than prosecution
26 of this action is warranted.                           Such confidential and proprietary materials and
27 information consist of, among other things, personnel file information; plaintiff’s
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                             2
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 3 of 16



 1 confidential medical and/or psychotherapeutic treatment information; and personal
 2 identifying information of any third party witnesses, otherwise generally unavailable
 3 to the public, or which may be privileged or otherwise protected from disclosure under
 4 state or federal statutes, court rules, case decisions, or common law.
 5             Accordingly, to expedite the flow of information, to facilitate the prompt
 6 resolution of disputes over confidentiality of discovery materials, to adequately
 7 protect information the parties are entitled to keep confidential, to ensure that the
 8 parties are permitted reasonable necessary uses of such material in preparation for and
 9 in the conduct of trial, to address their handling at the end of the litigation, and serve
10 the ends of justice, a protective order for such information is justified in this matter.
11 It is the intent of the parties that information will not be designated as confidential for
12 tactical reasons and that nothing be so designated without a good faith belief that it
13 has been maintained in a confidential, non-public manner, and there is good cause
14 why it should not be part of the public record of this case.
15 2.          DEFINITIONS
16 2.1         Action: This pending federal lawsuit in Cindy Wagner v. Shasta County et al.,
17 2:20-cv-00403-JAM-DMC.
18 2.2         Challenging Party: a Party or Non-Party that challenges the designation of
19 information or items under this Order.
20 2.3         “CONFIDENTIAL” Information or Items: information (regardless of how it is
21 generated, stored or maintained) or tangible things that qualify for protection under
22 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
23 Statement.
24 2.4         Counsel: Outside Counsel of Record and House Counsel (as well as their
25 support staff).
26 2.5         Designating Party: a Party or Non-Party that designates information or items
27 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         3
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 4 of 16



 1 2.6         Disclosure or Discovery Material: all items or information, regardless of the
 2 medium or manner in which it is generated, stored, or maintained (including, among
 3 other things, testimony, transcripts, and tangible things), that are produced or
 4 generated in disclosures or responses to discovery in this matter.
 5 2.7         Expert: a person with specialized knowledge or experience in a matter pertinent
 6 to the litigation who has been retained by a Party or its counsel to serve as an expert
 7 witness or as a consultant in this Action.
 8 2.8         House Counsel: attorneys who are employees of a party to this Action. House
 9 Counsel does not include Outside Counsel of Record or any other outside counsel.
10 2.9         Non-Party: any natural person, partnership, corporation, association, or other
11 legal entity not named as a Party to this action.
12 2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
13 Action but are retained to represent or advise a party to this Action and have appeared
14 in this Action on behalf of that party or are affiliated with a law firm which has
15 appeared on behalf of that party, and includes support staff.
16 2.11 Party: any party to this Action, including all of its officers, directors,
17 employees, consultants, retained experts, and Outside Counsel of Record (and their
18 support staffs).
19 2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
20 Material in this Action.
21 2.13 Professional Vendors: persons or entities that provide litigation support
22 services (e.g., photocopying, videotaping, translating, preparing exhibits or
23 demonstrations, and organizing, storing, or retrieving data in any form or medium)
24 and their employees and subcontractors.
25 2.14 Protected Material: any Disclosure or Discovery Material that is designated as
26 “CONFIDENTIAL.”
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         4
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 5 of 16



 1 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
 2 Producing Party.
 3 3.          SCOPE
 4             The protections conferred by this Stipulation and Order cover not only
 5 Protected Material (as defined above), but also (1) any information copied or extracted
 6 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 7 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 8 or their Counsel that might reveal Protected Material.
 9             Any use of Protected Material at trial shall be governed by the orders of the
10 trial judge. This Order does not govern the use of Protected Material at trial.
11 4.          DURATION
12             Even after final disposition of this litigation, the confidentiality obligations
13 imposed by this Order shall remain in effect until a Designating Party agrees
14 otherwise in writing or a court order otherwise directs. Final disposition shall be
15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
16 or without prejudice; and (2) final judgment herein after the completion and
17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
18 including the time limits for filing any motions or applications for extension of time
19 pursuant to applicable law.
20 5.          DESIGNATING PROTECTED MATERIAL
21 5.1         Exercise of Restraint and Care in Designating Material for Protection. Each
22 Party or Non-Party that designates information or items for protection under this
23 Order must take care to limit any such designation to specific material that qualifies
24 under the appropriate standards. The Designating Party must designate for protection
25 only those parts of material, documents, items, or oral or written communications that
26 qualify so that other portions of the material, documents, items, or communications
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         5
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 6 of 16



 1 for which protection is not warranted are not swept unjustifiably within the ambit of
 2 this Order.
 3             Mass, indiscriminate, or routinized designations are prohibited. Designations
 4 that are shown to be clearly unjustified or that have been made for an improper
 5 purpose (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating Party
 7 to sanctions.
 8             If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
11 5.2         Manner and Timing of Designations. Except as otherwise provided in this
12 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13 or ordered, Disclosure or Discovery Material that qualifies for protection under this
14 Order must be clearly so designated before the material is disclosed or produced.
15             Designation in conformity with this Order requires:
16             (a)       For information in documentary form (e.g., paper or electronic
17 documents, but excluding transcripts of depositions or other pretrial or trial
18 proceedings), that the Producing Party affix at a minimum, the legend
19 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20 contains protected material. If only a portion or portions of the material on a page
21 qualifies for protection, the Producing Party also must clearly identify the protected
22 portion(s) (e.g., by making appropriate markings in the margins).
23             A Party or Non-Party that makes original documents available for inspection
24 need not designate them for protection until after the inspecting Party has indicated
25 which documents it would like copied and produced. During the inspection and before
26 the designation, all of the material made available for inspection shall be deemed
27 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         6
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 7 of 16



 1 copied and produced, the Producing Party must determine which documents, or
 2 portions thereof, qualify for protection under this Order. Then, before producing the
 3 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 4 to each page that contains Protected Material. If only a portion or portions of the
 5 material on a page qualifies for protection, the Producing Party also must clearly
 6 identify the protected portion(s) (e.g., by making appropriate markings in the
 7 margins).
 8             (b)       For testimony given in depositions that the Designating Party identify
 9 the Disclosure or Discovery Material on the record, before the close of the deposition
10 all protected testimony.
11             (c)       For information produced in some form other than documentary and for
12 any other tangible items, that the Producing Party affix in a prominent place on the
13 exterior of the container or containers in which the information is stored the legend
14 “CONFIDENTIAL.” If only a portion or portions of the information warrants
15 protection, the Producing Party, to the extent practicable, shall identify the protected
16 portion(s).
17 5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
18 to designate qualified information or items does not, standing alone, waive the
19 Designating Party’s right to secure protection under this Order for such material.
20 Upon timely correction of a designation, the Receiving Party must make reasonable
21 efforts to assure that the material is treated in accordance with the provisions of this
22 Order.
23 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
24 6.1         Timing of Challenges. Any Party or Non-Party may challenge a designation
25 of confidentiality at any time that is consistent with the Court’s Scheduling Order and
26 associated deadlines.
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         7
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 8 of 16



 1 6.2         Meet and Confer. The Challenging Party shall initiate the dispute resolution
 2 process under Local Rule 251 et seq.
 3 6.3         The burden of persuasion in any such challenge proceeding shall be on the
 4 Designating Party. Frivolous challenges, and those made for an improper purpose
 5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 6 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 7 or withdrawn the confidentiality designation, all parties shall continue to afford the
 8 material in question the level of protection to which it is entitled under the Producing
 9 Party’s designation until the Court rules on the challenge.
10 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
11 7.1          Basic Principles. A Receiving Party may use Protected Material that is
12 disclosed or produced by another Party or by a Non-Party in connection with this
13 Action only for prosecuting, defending, or attempting to settle this Action. Such
14 Protected Material may be disclosed only to the categories of persons and under the
15 conditions described in this Order. When the Action has been terminated, a Receiving
16 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
17             Protected Material must be stored and maintained by a Receiving Party at a
18 location and in a secure manner that ensures that access is limited to the persons
19 authorized under this Order.
20 7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
21 ordered by the court or permitted in writing by the Designating Party, a Receiving
22 Party may disclose any information or item designated “CONFIDENTIAL” only to:
23             (a)       The Receiving Party’s Outside Counsel of Record in this Action, as well
24 as employees of said Outside Counsel of Record to whom it is reasonably necessary
25 to disclose the information for this Action;
26             (b)       The officers, directors, and employees (including House Counsel) of the
27 Receiving Party to whom disclosure is reasonably necessary for this Action;
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         8
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 9 of 16



 1             (c)       Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the
 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (d)       The court and its personnel;
 5             (e)       Court reporters and their staff;
 6             (f)       Professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this Action and who have
 8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9             (g)       The author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;
11             (h)       In preparation for and during their depositions, witnesses, and attorneys
12 for witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
13 the deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
14 and (2) they will not be permitted to keep any confidential information unless they
15 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
16 otherwise agreed by the Designating Party or ordered by the court. Pages of
17 transcribed deposition testimony or exhibits to depositions that reveal Protected
18 Material may be separately bound by the court reporter and may not be disclosed to
19 anyone except as permitted under this Stipulated Protective Order; and
20             (i) Any mediator or settlement officer, and their supporting personnel, mutually
21 agreed upon by any of the parties engaged in settlement discussions.
22             Notwithstanding the aforementioned specified categories of persons and
23 circumstances, all documents designated CONFIDENTIAL and their contents,
24 including and especially, but not limited to, documents and depositions under seal
25 containing the identities of witnesses, employees/personnel and consultants shall
26 expressly be deemed “Attorneys Eyes Only,” meaning its disclosure shall be limited
27 only to counsel for the parties in addition to the aforementioned specified categories
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         9
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 10 of 16



 1 of persons and circumstances. However, documents that do not contain the identities
 2 of percipient witnesses, such as the autopsy report, shall not be deemed “attorneys
 3 eyes only.”
 4 8.          PROTECTED                       MATERIAL            SUBPOENAED   OR   ORDERED
 5             PRODUCED IN OTHER LITIGATION
 6             If a Party is served with a subpoena or a court order issued in other litigation
 7 that compels disclosure of any information or items designated in this Action as
 8 “CONFIDENTIAL,” that Party must:
 9             (a)       Promptly notify in writing the Designating Party. Such notification shall
10 include a copy of the subpoena or court order;
11             (b)       Promptly notify in writing the party who caused the subpoena or order
12 to issue in the other litigation that some or all of the material covered by the subpoena
13 or order is subject to this Protective Order. Such notification shall include a copy of
14 this Stipulated Protective Order; and
15             (c)       Cooperate with respect to all reasonable procedures sought to be pursued
16 by the Designating Party whose Protected Material may be affected.
17             If the Designating Party timely seeks a protective order, the Party served with
18 the subpoena or court order shall not produce any information designated in this action
19 as “CONFIDENTIAL” before a determination by the court from which the subpoena
20 or order issued, unless the Party has obtained the Designating Party’s permission. The
21 Designating Party shall bear the burden and expense of seeking protection in that court
22 of its confidential material and nothing in these provisions should be construed as
23 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
24 directive from another court.
25 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26             PRODUCED IN THIS LITIGATION
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         10
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 11 of 16



 1             (a)       The terms of this Order are applicable to information produced by a Non-
 2 Party in this Action and designated as “CONFIDENTIAL.” Such information
 3 produced by Non-Parties in connection with this litigation is protected by the
 4 remedies and relief provided by this Order. Nothing in these provisions should be
 5 construed as prohibiting a Non-Party from seeking additional protections.
 6             (b)       In the event that a Party is required, by a valid discovery request, to
 7 produce a Non-Party’s confidential information in its possession, and the Party is
 8 subject to an agreement with the Non-Party not to produce the Non-Party’s
 9 confidential information, then the Party shall:
10 (1)         Promptly notify in writing the Requesting Party and the Non-Party that some
11 or all of the information requested is subject to a confidentiality agreement with a
12 Non-Party;
13 (2)         Promptly provide the Non-Party with a copy of the Stipulated Protective Order
14 in this Action, the relevant discovery request(s), and a reasonably specific description
15 of the information requested; and
16 (3)         Make the information requested available for inspection by the Non-Party, if
17 requested.
18             (c)       If the Non-Party fails to seek a protective order from this court within 14
19 days of receiving the notice and accompanying information, the Receiving Party may
20 produce the Non-Party’s confidential information responsive to the discovery request.
21 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
22 any information in its possession or control that is subject to the confidentiality
23 agreement with the Non-Party before a determination by the court. Absent a court
24 order to the contrary, the Non-Party shall bear the burden and expense of seeking
25 protection in this court of its Protected Material.
26
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         11
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 12 of 16



 1 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7 persons to whom unauthorized disclosures were made of all the terms of this Order,
 8 and (d) request such person or persons to execute the “Acknowledgment and
 9 Agreement to Be Bound” that is attached hereto as Exhibit A.
10 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11             PROTECTED MATERIAL
12             When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other protection,
14 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16 may be established in an e-discovery order that provides for production without prior
17 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18 parties reach an agreement on the effect of disclosure of a communication or
19 information covered by the attorney-client privilege or work product protection, the
20 parties may incorporate their agreement in the stipulated protective order submitted
21 to the court.
22 12.         MISCELLANEOUS
23 12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
24 to seek its modification by the Court in the future.
25 12.2 Right to Assert Other Objections. By stipulating to the entry of this
26 Protective Order no Party waives any right it otherwise would have to object to
27 disclosing or producing any information or item on any ground not addressed in this
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         12
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 13 of 16



 1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2 ground to use in evidence of any of the material covered by this Protective Order.
 3 12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 4 Material must comply with Local Rule 141. Protected Material may only be filed
 5 under seal pursuant to a court order authorizing the sealing of the specific Protected
 6 Material at issue. If a Party's request to file Protected Material under seal is denied by
 7 the court, then the Receiving Party may file the information in the public record unless
 8 otherwise instructed by the court.
 9 13.         FINAL DISPOSITION
10             After the final disposition of this Action, as defined in paragraph 4, within 60
11 days of a written request by the Designating Party, each Receiving Party must return
12 all Protected Material to the Producing Party or destroy such material. As used in this
13 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14 summaries, and any other format reproducing or capturing any of the Protected
15 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16 must submit a written certification to the Producing Party (and, if not the same person
17 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18 category, where appropriate) all the Protected Material that was returned or destroyed
19 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
20 compilations, summaries or any other format reproducing or capturing any of the
21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22 archival copy of all pleadings, motion papers, trial, deposition, and hearing
23 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24 reports, attorney work product, and consultant and expert work product, even if such
25 materials contain Protected Material. Any such archival copies that contain or
26 constitute Protected Material remain subject to this Protective Order as set forth in
27 Section 4 (DURATION).
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         13
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 14 of 16



 1 14.         Any violation of this Order may be punished by any and all appropriate
 2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
 4 IT IS SO STIPULATED.
 5
 6
 7
 8 DATED: December 10, 2020                                   MANNING & KASS
                                                              ELLROD, RAMIREZ, TRESTER LLP
 9
10
11                                                            By:         /s/ Mildred K. O'Linn
12                                                                  Mildred K. O’Linn
                                                                    Lynn L. Carpenter
13                                                                  Attorneys for Defendant, SHASTA
14                                                                  COUNTY (erroneously named as two
                                                                    separate parties – SHASTA COUNTY and
15                                                                  SHASTA COUNTY SHERIFF'S
16                                                                  DEPARTMENT)

17
18 DATED: December 10, 2020                                   ALTEMUS & WAGNER
19                                                            By:       /s/ Stewart Altemus
                                                                     Stewart C. Altemus, Esq.
20
                                                                  Attorney for Plaintiff, CINDY WAGNER
21
22
23
24
25
26
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                               14
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 15 of 16



 1
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3
 4
     Dated: December 11, 2020
 5
                                                                   ________________________________
 6                                                                 DENNIS M. COTA
 7                                                                 UNITED STATES MAGISTRATE
                                                                   JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                         15
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
     Case 2:20-cv-00403-JAM-DMC Document 27 Filed 12/11/20 Page 16 of 16



 1                                                            EXHIBIT A
 2
 3 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4 I,       _____________________________                                   [print   or    type     full   name],   of
 5 _________________ [print or type full address], declare under penalty of perjury that
 6 I have read in its entirety and understand the Stipulated Protective Order that was
 7 issued by the United States District Court for the Eastern District of California on
 8 [date] in the case of Cindy Wagner v. Shasta County et al.; 2:20-cv-00403-JAM-
 9 DMC. I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with
14 the provisions of this Order. I further agree to submit to the jurisdiction of the United
15 States District Court for the Eastern District of California for the purpose of enforcing
16 the terms of this Stipulated Protective Order, even if such enforcement proceedings
17 occur             after         termination                of       this      action.     I      hereby     appoint
18 __________________________                                      [print      or     type        full     name]    of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date: ________________________________________________________
24 City/State where sworn and signed: ________________________________
25 Printed name: _________________________________________________
26 Signature: ____________________________________________________
27
28
     G:\Redding\DOCS\2. Orders to be Processed\20cv0403 -e-
     Stipulated protective order.docx                                  16
                     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
